Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with  Michael Shea on 5/5/2021.

The application has been amended as follows: 

Claim 1 (Original): A method, performed by an edge data network, of streaming a
virtual reality (VR) image, the method comprising:
receiving gaze information associated with a displayed VR image, from a device;
determining at least a partial region among all of regions of the VR image as an artificial intelligence (AI) scaling target region of the VR image, based on the gaze information;
determining an AI scaling change level for the AI scaling target region;
performing a scaling change on a region corresponding to the AI scaling target region among the regions of the VR image obtained from a media server, according to the AI scaling change level;
generating VR image data comprising the AI scaling target region; and 
streaming the VR image data to the device.

Claim 2 (Original): The method of claim 1, wherein the determining of the at least partial region among all of the regions of the VR image as the AI scaling target region of the VR image, based on the gaze information comprises:
receiving first network information regarding a network environment between the edge data network and the device;
classifying the VR image into a plurality of regions based on the gaze information and the first network information; and
determining the AI scaling target region based on the classified regions.

Claim 3 (Original): The method of claim 1, wherein the AI scaling change level is determined based on at least one of the first network information regarding the network environment between the edge data network and the device, first request information received from the device, or first AI data regarding AI scaling performed by the media server.

Claim 4 (Original): The method of claim 1, further comprising receiving first request information from the device,
wherein the first request information of the device comprises at least one of the gaze information of the user, first network information, device information, or image information.

Claim 5 (Original): The method of claim 1, wherein the determining of the AI scaling change level for the AI scaling target region comprises generating display batch information about all of the regions of the VR image, including the AI scaling target region, based on the AI scaling change level determined for the AI scaling target region.

Claim 6 (Original): The method of claim 5, wherein the streaming of the VR image data to the device comprises transmitting the display batch information to the device.

Claim 7 (Original): The method of claim 1, further comprising obtaining the VR image from the media server.

Claim 8 (Original): The method of claim 7, wherein the obtaining of the VR image from the media server comprises:
generating second request information based on at least one of the gaze information of the user, device information, image information requested by the device, second network information regarding a network environment between the edge data network and the media server, or media server information;
transmitting the second request information to the media server; and 
receiving, from the media server, VR image data generated based on the second request information.

Claim 9 (Original): The method of claim 8, wherein the receiving of the VR image data generated based on the second request information from the media server comprises receiving first AI data regarding AI downscaling performed by the media server, and
wherein the VR image data generated based on the second request information corresponds to data of a VR image whose partial region among all of regions of the VR image is AI-downscaled.

Claim 10 (Original): The method of claim 1, wherein the streaming of the VR image data to the device comprises transmitting second AI data regarding the AI scaling change level to the device.

Claim 11 (Currently Amended): A method, performed by a device, of displaying a virtual reality (VR) image, the method comprising:
determining gaze information of a VR image displayed by the device;
receiving, from the edge data network, VR image data for a VR image in which at least a partial region among all of regions of the VR image has undergone an artificial intelligence (AI) scaling change;
obtaining a VR image from the VR image data; and
displaying the obtained VR image,
wherein the obtaining of the VR image from the VR image data comprises:
determining the at least partial region among all of the regions of the VR image as an AI scaling target region of the VR image, based on the gaze information;
determining an AI scaling change level for the AI scaling target region; and
performing a scaling change on a region corresponding to the AI scaling target region among the regions of the VR image obtained from the edge data network, according to the AI scaling change level.

Claim 12 (Canceled)

Claim 13 (Currently Amended): The method of claim 11
receiving second AI data regarding AI scaling performed by the edge data network, from the edge data network; and
determining the AI scaling change level for the AI scaling target region based on at least one of the second AI data or the gaze information of the user.

Claim 14 (Original): The method of claim 11, further comprising receiving display batch information regarding the AI scaling target region from the edge data network, and
wherein the displaying of the obtained VR image comprises combining regions of the VR image which are included in the VR image data, based on the display batch information.

Claim 15 (Currently Amended): A method, performed by a media server, of streaming a virtual reality (VR) image, the method comprising:
receiving request information from an edge data network;
generating VR image data based on the request information; and
streaming the generated VR image data to the edge data network,
wherein the generating of the VR image data based on the request information comprises:
determining at least a partial region among all of regions of the VR image as an artificial intelligence (AI) scaling target region of the VR image;
determining an AI scaling change level for the AI scaling target region; and
performing a scaling change on a region corresponding to the AI scaling target region among the regions of the VR image, according to the AI scaling change level.

Claim 16 (Original): The method of claim 15, wherein the request information comprises at least one of gaze information of a user viewing the VR image, device information, image information, second network information, or media server information.

Claim 17 (Canceled).

Claim 18 (Currently Amended): The method of claim 15

Claim 19 (Original): An edge data network for streaming a virtual reality (VR) image, the edge data network comprising:
a communicator, including communication circuitry, configured to communicate with a device and a media server;
a memory storing at least one instruction; and
at least one processor configured to control the edge data network by executing the at least one instruction,
wherein the executing of the at least one instruction configures the processor to: 
control the communicator to receive gaze information of a displayed VR image, from the device;
determine at least a partial region among all of regions of the VR image as an artificial intelligence (AI) scaling target region of the VR image, based on the received gaze information;
determine an AI scaling change level for the AI scaling target region;
perform a scaling change on a region corresponding to the AI scaling target region among the regions of the VR image obtained from the media server, according to the AI scaling change level;
generate VR image data comprising the AI scaling target region; and
control the communicator to stream the VR image data to the device.

Claim 20 (Original): The edge data network of claim 19, wherein the executing of the at least one instruction further configures the processor to:
control the communicator to receive first network information regarding a network environment between the edge data network and the device;
classify the VR image into a plurality of regions based on the gaze information and the first network information; and
determine the AI scaling target region based on the classified regions.


Allowable Subject Matter
Claim 1-11,13-16,18-20 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1, 11, 15 and 19. The closest found prior art are Ha et al (US 20180152690 A1) and Chen et al (US 20180192058  A1). 

Ha discloses system for virtual reality video streaming including video server that converts a region in a frame that corresponds to a first field of view (FOV) including scaling area ([0005]). Ha discloses server receives information relating to a first field of view (FOV)  and convert frame data of a first spherical image to frame data of a first equirectangular image such that a first area corresponding to the first FOV is a middle area of the first equirectangular image ([0024]).

Chen discloses head mounted display (HMD) including sensors to sense orientation of device as user moves head ([0003]). Chen discloses operating remote computing device in coordination with eye tracking ([0034]). Chen discloses region of interest up scalar and down scalar ([0083]). 

Neither Ha nor Chen, alone or in combination, teach the claim limitation of determining at least a partial region among all of regions of the VR image as an artificial intelligence (AI) scaling target region of the VR image, based on the gaze information and performing a scaling change on a region corresponding to the Al scaling target region among the regions of the VR image obtained from a media server, according to the Al scaling change level. It would have not been obvious to one of ordinary skill in the art at the time of the invention to combine any of the prior art to disclose all the limitations of independent claim 1, 11, 15 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964. The examiner can normally be reached M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIVANG I PATEL/               Primary Examiner, Art Unit 2619